Case: 15-60592      Document: 00513652735         Page: 1    Date Filed: 08/25/2016


           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 15-60592                      August 25, 2016
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TESLIM OLAREWAJU KIRIJI,

                                                 Defendant-Appellant




                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 1:14-CR-33-2




Before JONES, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: 1
       Teslim Olarewaju Kiriji appeals his sentence of 240 months of
imprisonment and a $10,000 fine for conspiracy to commit money laundering
in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and (h).              He argues that the
Government breached its promise in the plea agreement to recommend a
sentence within the lower 25% of the applicable guideline range, and he also



       1 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60592    Document: 00513652735     Page: 2   Date Filed: 08/25/2016


                                 No. 15-60592

argues that the district court erred in calculating his offense level.       The
Government moves to dismiss the appeal or, alternatively, for summary
affirmance based on the waiver in the plea agreement of Kiriji’s right to appeal
his sentence on any ground. Kiriji argues that the waiver is unenforceable
because of the alleged breach and because he did not knowingly agree to it
insofar as he did not know at the time of his guilty plea that the district court
would commit the specific sentencing errors he now alleges.
      Although “an alleged breach of a plea agreement may be raised despite
a waiver provision,” United States v. Roberts, 624 F.3d 241, 244 (5th Cir. 2010),
our review of the record shows that the Government did not breach the
agreement as its conduct was not clearly or obviously inconsistent with a
reasonable understanding of its obligations, United States v. Cantu, 185 F.3d
298, 304 (5th Cir. 1999); see also Puckett v. United States, 556 U.S. 129, 133-
38 (2009) (holding that the plain error standard governs a claim of breach first
raised on appeal). Also, the record shows that Kiriji understood the possible
penalties for his offense and that he knew that he had a right to appeal his
sentence and was giving up that right. United States v. Melancon, 972 F.2d
566, 567-68 (5th Cir. 1992); see also FED. R. CRIM. P. 11(b)(1)(N).
      Accordingly, the Government’s motion to dismiss the appeal is
GRANTED, and the appeal is DISMISSED. The Government’s motion for
summary affirmance is DENIED.




                                       2